Citation Nr: 1714449	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  11-23 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Service connection for hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Army from August 1990 to January 1994, February 2003 to May 2004, and August 2006 to October 2008.
This case is currently before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that the Veteran initially submitted a Notice of Disagreement in December 2009 with respect to the issues of service connection for anxiety disorder, increased rating in excess of 20 percent for lumbar strain, increased rating in excess of 0 percent for hypertension, increased rating in excess of 0 percent for head dizziness due to surgery, service connection for hearing loss, and service connection for posttraumatic stress disorder (PTSD).  However, in the Veteran's substantive appeal (VA Form 9), he explicitly limited his appeal to the issues of service connection for anxiety disorder, increased rating in excess of 20 percent for lumbar strain, service connection for hearing loss, and service connection for PTSD.  Following a April 2016 Supplemental Statement of the Case (SSOC), he submitted further VA form 9 in May 2016 explicitly limiting the issue on appeal to only service connection for hearing loss.  Accordingly, only this issue is before the Board at this juncture, as noted on the title page.

The record before the Board consists of the electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With regard to the Veteran's claim of service connection for hearing loss, remand is required to obtain a VA medical opinion.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2016).  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is: (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  Simply stated, the standards of McLendon are met in this instance for the Veteran's hearing disability claim and the VA's duty to provide a VA examination have been triggered.  

In August 2006 an audiogram reflected that the Veteran's hearing was normal for VA purposes.  A May 2008 health record reveals noted "[h]earing loss."  A June 2008 health record diagnoses "[h]earing [l]oss, [m]ild."   Additional audiograms completed in 2008 showed hearing loss in the Veteran's left ear.

In August 2008, the Veteran underwent a VA audiological examination.  The examiner found that while the Veteran had been exposed to noise trauma during his service, and had 2007 and 2008 audiometric tests indicating mild left-ear hearing loss, the Veteran did not have hearing loss according to VA guidelines.  The examiner opined that that military noise had not significantly affected the Veteran's hearing.

In March 2016, the Veteran underwent a VA audiology consultation.  The consultation revealed mild sensorineural hearing loss at 2000-3000 hertz (Hz) in the right ear and mild to moderate sensorineural hearing loss at 1500-3000 Hz in the left ear.  The audiologist who conducted the consultation found that the Veteran suffered from bilateral sensorineural hearing loss but did not provide details of the severity of the Veteran's hearing loss at various frequencies nor did the audiologist provide an opinion to the etiology of the Veteran's hearing loss.

Given the conflicting data, the Board finds that it is unclear if the Veteran currently has hearing loss and, if he does suffer from hearing loss, the etiology of the Veteran's hearing loss remains also unclear.  Accordingly, the Board finds a remand is warranted for further evidentiary development as the examination report is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Finally, the Board notes that the Veteran's complete service personnel records are not associated with the claims file.  As these records may contain relevant evidence, on remand the AOJ should obtain a complete copy of the Veteran's military personnel records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Joint Service Records Research Center (JSRRC) or any other appropriate entity to attempt to secure the Veteran's complete service personnel records.  If no such records are available, clearly document the claims file to that effect.   

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

The AOJ should also secure any outstanding VA treatment records.

3.  After completing the directives above, provide the Veteran with an audiological examination to determine if the Veteran currently has hearing loss, and if so, the etiology of his hearing loss. 

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should provide an opinion as to:

Whether the Veteran's hearing loss was caused by or manifested during his active duty service August 1990 to January 1994, February 2003 to May 2004, August 2006 to October 2008, or within one year of separation from active duty.

In rendering the above opinion, the examiner must accept as fact that the Veteran was exposed to loud noises in service.  The examiner must also take into account the Veteran's consistent complaints of hearing loss during and following periods of service.  The examiner must also review and discuss the record, including but not limited to 2008 diagnoses of mild hearing loss and the 2016 audiological consultation noting bilateral hearing loss.  
If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

The examiner is advised that by law, the mere statement that the claims folder was reviewed and/or the examiner has expertise is not sufficient to find that the examination is sufficient.

4.  After undertaking any other appropriate development deemed necessary, readjudicate the hearing loss disability claim on the basis of the additional evidence.  If the determination remains adverse to the Veteran, he and his representative should be furnished with an SSOC. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






